DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the application filed on 02/27/2020. Claims 1-20 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Oath/Declaration
The Oath/Declaration filed on 02/27/2020 is accepted.
Claim Rejections - 35 USC § 112
Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is an apparatus claim. However, method claims 29 and 30 depend on apparatus claim 26. Consequently, claims 29 and 30 are not clear and need to be amended to overcome the 112
rejection.
Allowable Subject Matter
After further search and thorough examination of the present application and in view of the prior art of record, claims 1-25, 26-27 and 28 are found to be in condition for allowance.
The following is an Examiner’s statement of reasons for allowance.
Independent claim 1 of the present application teaches  “A method of sequential list decoding of a codeword of an error correction code, the method provided by a decoder comprising a plurality of processors, the method comprising:  5 a) obtaining, by the decoder, an ordered sequence of ” 
The prior arts of record including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “…executing by a first processor of the plurality of processors a task of 10decoding a first constituent code, the executing comprising: for the first constituent code, upon occurrence of a sufficiency criterion, and prior to completion by the first 20processor of the generating all DCWs and respectively associated rankings, selecting, in accordance with a selection criterion, at least one DCW, thereby giving rise to one or more selected DCWs;…” Thus, independent claim 1 is allowed over the prior arts.
Consequently, claims 2-25 which depend to allowed claim 1 are also allowable. 
Independent claim 26 of the present application teaches “ A decoder configured to perform sequential list decoding of an error correction code, the decoder comprising a memory and a plurality of 25processors, wherein: a first processor of the plurality of processors is configured to obtain an ordered sequence of constituent codes usable for the sequential decoding of the error correction code;  30 a second processor of the plurality of processors is configured to execute a task of decoding a .” 
The prior arts of record including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations “a second processor of the plurality of processors is configured to execute a task of decoding a first constituent code, the executing comprising: for the first constituent code, upon occurrence of a sufficiency criterion, and prior to completion by the first processor of the generating all DCWs and respectively associated rankings, selecting, in accordance with a selection 10criterion, at least one DCW, thereby giving rise to one or more selected DCWs;…” Thus, independent claim 26 is allowed over the prior arts.
Consequently, claim 27 which depends to allowed claim 26 is allowable. 
Independent claim 28 of the present application teaches “ A method of sequential list decoding of a codeword of an Arikan polar code, the method provided by a decoder comprising a plurality of processors, the method comprising:  25 a) obtaining, by the decoder, an ordered sequence of outer codes according to an unfolded recursion of a layered factor graph of the polar code represented as a generalized concatenated code;  30b) executing, by a first processor of the plurality of processors, a task of decoding a first outer code, the executing comprising: a. generating a set of one or more 
The prior arts of record including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations “ …executing, by a first processor of the plurality of processors, a task of decoding a first outer code, the executing comprising:  for the first outer code, upon occurrence of a sufficiency 5criterion, and prior to completion by the first processor of the generating all CIWs and respectively associated path metrics, selecting, in accordance with a selection criterion, at least one CIW, thereby giving rise to one or more selected CIWs…” Thus, independent claim 28 is allowed over the prior arts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be reached on MaxFlex: M-F 5:30 AM-10:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.

Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

 /Fritz Alphonse/
Primary Examiner, Art Unit 2112